PER CURIAM.
We reverse the trial court’s order denying appellant’s motion for post-conviction relief only to the extent that the court denied appellant’s claim that his sentence is unconstitutional because the law which provided enhanced sentencing for violent career criminals, Ch. 95-182, §§ 1-7, 12, Laws of Fla., violated the single-subject rule. We remand for reconsideration in light of State v. Thompson, 750 So.2d 643 (Fla.1999). We affirm the trial court’s order in all other respects.
POLEN, FARMER and KLEIN, JJ., concur.